 582DECISIONSOF NATIONALLABOR RELATIONS BOARDLocal 98,United Association of Journeymen andApprentices of the Plumbing and Pipe FittingIndustry of the United States andCanada, AFL-CIOandDarin&Armstrong, Inc. Case 7-CC- 549August 27, 1970DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSMCCULLOCH AND JENKINSOn May 21, 1970, Trial Examiner William W.Kapell issued his Decision in the above-entitled casefinding that Respondent had engaged in and wasengaging in certain unfair labor practices and recom-mending that it cease and desist therefrom and takecertain affirmative action as set forth in the attachedTrialExaminer'sDecision.Thereafter,Respondentfiled exceptions to the Trial Examiner's Decision andthe General Counsel filed exceptions and a supportingbrief limited to the scope of the Order set forthin the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itspowers in connection with this case to a three-memberpanel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings are here-by affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and brief, andthe entire record in this case, and hereby adoptsthe findings, conclusions,' and recommendations' ofthe Trial Examiner.ORDERtions Board adopts as its Order the RecommendedOrder of the Trial Examiner as modified below andhereby orders that Respondent,Local 98, UnitedAssociation of Journeymen and Apprentices of thePlumbing and Pipe Fitting Industry of the UnitedStates and Canada,AFL-CIO,itsofficers,agents,and representatives,shall take the action set forthin the Trial Examiner'sRecommended Order as somodified:1.Delete paragraph 1 of the Trial Examiner'sRecommended Order, and substitute the following:"1. Cease and desist from inducing or encouragingemployees of Darin & Armstrong, Inc., its subcontrac-tors, other than Flamegas, or any other person engagedin commerce, or in an industry affecting commerce,to engage in a strike or a refusal in the course'of their employment to use, manufacture, process,transport, or otherwise handle or work on any goods,articles,materials, or commodities or to perform anyservices or threatening, coercing, or restraining anyof the aforesaid persons or any other person engagedin commerce, or in an industry affecting commerce,where in either case an object thereof is to forceor require any person to cease doing business withFlamegas Detroit Corporation or to force or requireany person to cease doing business with Darin &Armstrong, Inc., in order to compel Darin & Arm-strong, Inc., to cease doing business with FlamegasDetroit Corporation."2. Substitute the attached Board Appendix for TrialExaminer's Appendix.APPENDIXNOTICE ToEMPLOYEES AND MEMBERSPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStates GovernmentPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-We do not adopt theTrialExaminer's statement that the instantcontroversy does not involve a jurisdictional dispute,but agree,rather,with his observation that Sec 8(b)(4)(B) and Sec 8(b)(4)(D)are notmutually exclusive'We find merit in the General Counsel's exceptions to the narrowscope of the Trial Examiner's limited cease-and-desist order In accordwith normal Board practice, which is justified in the present case, weshall amend the Order to include language prohibiting unlawful activityagainst any secondary employers or persons and their employees wherean object is to force or require these persons to cease doing businesswith the primary employer involved herein or to cease doing businesswithDann&Armstrong in order to compel Dann&Armstrong tocease doing business with the primary employerInternational Brotherhoodof BtectricalWorkers, Local 501,et al [SamuelLanger] v N L R B ,341U S 694, 705 (1951),Plumbers and Pipe Fitters Local Union 142 (CrossConstructionCo, Inc ),169 NLRB No 113, fn IWE WILL NOT induce or encourage anyemployees of Darin & Armstrong, Inc., its sub-contractors, other than Flamegas Detroit Corpo-ration, or any other person engaged in commerce,or in an industry affecting commerce, to engageina strike or refusal in the course of theiremployment to use, manufacture, process, trans-port, or otherwise handle or work on any goodsor articles,materials or commodities, or to per-form any services or threaten, restrain, or coerceany of the aforesaid persons, where, in eithercase, an object thereof is to force or requireany person to cease doing business with FlamegasDetroit Corporation or to force or require anyperson to cease doing business with Darin &185 NLRB No. 53 LOCAL 98,PLUMBERS AND PIPEFITTERS583Armstrong,Inc., inorder to compel Darin &Armstrong,Inc., to ceasedoing business withFlamegasDetroit Corporation.LOCAL 98, UNITEDASSOCIATION OFJOURNEYMEN ANDAPPRENTICES OF THEPLUMBING AND PIPEFITTING INDUSTRY OFTHE UNITED STATES ANDCANADA, AFL-CIO(Labor Organization)called Flamegas.Respondent in its answer admits certainallegations but denies the commission of any violationsAll parties were represented and were afforded an oppor-tunity to adduce evidence, to examine and cross-examinewitnesses,and to file briefs.Briefshave been receivedfrom the General Counsel and the Charging Party andhave been duly considered. Upon the entire record in thecase, and from my observation of the witnesses, I makethe following:FINDINGS OF FACTICOMMERCEDatedBy(Representative)(Title)Thisisanofficial notice and must not be defacedby anyone.Thisnotice must remain postedfor 60consecutivedays from the date of posting and must not be altered,defaced, or covered by anyother material.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, 500 BookBuilding,1249Washington Boule-vard,Detroit,Michigan 48226, Telephone 313-226-3200.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEWILLIAM W KAPELL, Trial Examiner: This matter,a proceeding under Section 10(b) of the National LaborRelationsAct, as amended,herein called the Act, washeard at Detroit,Michigan, on February 26, 1970, withallpartiesparticipating pursuant to due notice upon acomplaint'issued by the General Counsel on February2, 19702The complaint,in substance, alleges that Local98,UnitedAssociation of Journeymen and Apprenticesof the Plumbing and Pipe Fitting Industry of the UnitedStates and Canada,AFL-CIO,hereafter referred to asRespondent or the Union, has engaged in unfair laborpractices in violation of Section 8(b)(4)(i)and (u)(B) ofthe Act by unlawfully threatening to picket and picketingthe construction site of the Chrysler Building Complexat Highland Park,Michigan, thereby inducing and encourag-ing the employeesof D & A,the general contractor, thesubcontractors on the construction site, and other persons,to engage in work stoppages,an object thereof being toforce or require D & A, the subcontractors, and otherpersons, to cease using, selling,handling, transporting, orotherwise dealing in the products of, and to cease doingbusinesswithFlamegasDetroitCorporation,hereafter'Based upon a charge filed on January20, 1970,by Darin & Armstrong,Inc , hereafter referredto as D & A'All dates hereafter refer to the year 1970 unless otherwise notedD & A, at all times material herein,a corporation dulyorganized under the law of the State of Michigan, hasbeen engaged as a general contractor in the building andconstruction industry throughout the United States. Duringthe calendar year 1969, D & A, in the course and conductof its business operations,purchased and caused to betransported to its jobsites in the State of Michigan goodsand materials valued in excess of $50,000 directly frompoints located outside that StateDuring the same periodD & A has also performed services valued in excess of$50,000 for various enterprises located in States other thanthe State of Michigan.Flamegas, at all times material herein,a corporationduly organized under the laws of the State of Michigan,has been engaged in the sale, rental,and distribution ofheating units and related products and in furnishing heatingservices.During 1969, in the course and conduct of itsbusiness operations,Flamegas purchased and caused tobe transported and delivered to its Detroit, Michigan, placeof business heaters, heating materials, and other goodsand materials valued in excess of$50,000,which weretransported and delivered directly from points located out-side the State of Michigan During the same period Flamegasperformed services valued in excess of$50,000 for variousenterprises located in States other than the State of MichiganIfind,atall times material herein,thatD & A andFlamegas have been engaged in commerce as employerswithin the meaning of Section 2(6) and(7) of the Act.II.THELABOR ORGANIZATION INVOLVEDRespondent admits, and I find,at all times materialherein,that it has been a labor organization within themeaning of Section2(5) of the Act.111.THE ALLEGED VIOLATIONSA The FactsThe essential facts are not in dispute. D & A is presentlyengaged as a general contractor for Chrysler Corporationto construct a $20 million complex of four interconnectedbuildings atHighland Park,MichiganWork began inMay 1968 and completion is estimated in late 1971 Inaddition to performing some of the work, D & A has 584DECISIONS OFNATIONALLABOR RELATIONS BOARDalso subcontracted work to about 20 subcontractors, andthere are about 300 employees working on the project.To enable employees to continue working during the winterieason,D & A in December 1969 entered into a contractwith Flamegas to furnish temporary heat to the project.Pursuant to that contract Flamegas rented a propane gas-fired furnace and other equipment to D & A on a fullymaintainedand operated basis' The heating system is notpermanently affixed to the building and once it is installedand turned on, it automatically runs 24 hours a day,and inthe normal course of its operation requires onlyperiodic refueling.The installation work was performedby Flamegas, which also supplies the propane gas for itsoperation In the event the heating system requires servicingof any kind, D & A calls Flamegas, located about 10miles from the project, and its service people are dispatchedto the projectNo employees other than Flamegas' arepermitted to perform any work or services on the heatingsystem.On January 13, William Nearhood, D & A's managerof insurance and safety and also administrator of its laborrelations,visited the project after receiving a call fromCharles Novacek, project manager, that there was a problemconcerning the heaters There, he met in the field officeof Robert Carter Company, D & A's mechanical subcontrac-tor,with Carlos Castiglione, Respondent's business agent,who told him that Respondent had traditional jurisdictionover the hookup and standby maintenance of the gas heaters.Nearhood explained. that D & A had only rented theequipment, but Castiglione insisted that the heater servicesfellwithin their jurisdiction and that there would be"trouble" unless they obtained the disputed work Nearhoodreplied that he would take the matter up with the AssociatedGeneral Contractors of America, Detroit Chapter, Inc ,of which D & A is an affiliate. On January 14, Nearhoodand three other D & A officials met with Jack Wood,secretary-manager of the Detroit Building and Trades Coun-cil,4 and his assistant Ray GlowskiWood stated that "Bud"Doe, Respondent's president, had requested an executiveboard meeting of the Trades Council to obtain strike sanctionunlessRespondent's members were assigned the standbyservicing of the heatersDespiteNearhood's explanationthat the heaters were rented, Wood warned him that unlessthe matter was resolved there would be "trouble." Whenpressed for possible solutions, the Trades Council representa-tives suggested that D & A stop using the heaters oruse oil-fired heatersWhen Nearhood ruled out bothsugges-tions asinacceptable, eitherWood or Glowski suggestedthat D & A talk to Flamegas about hiring plumber-membersof Respondent to service the heatersWood also commentedthat D & A knew better than to have nonunion memberson a construction job.' The meeting ended with a suggestion'The furnace was placed outside of the building and connected toitby a fiberglass duct The propane gas supply was located some 50feet from the furnace and fed to it through a rubber tube buried inthe groundRespondent is affiliated with the Trades CouncilThere was some indecisive testimony to the effect that Flamegasemployees were represented by Chemical and Automic Workers, a unionnot affiliated with the Trades Councilthat the matter be discussed further on the following dayat the Trades Council officesOn the following day, Nearhood and Stanley Veighey,director of Labor Relations of the Associated General Con-tractors,met with Ray Glowski, Bud Doe, and CastiglioneThey again discussed the heater problem, each restatinghis respective position. They also discussed the cost ofalternate proposals. Glowski and Castiglione suggested thatD & A stop using heaters, or put plumbers on its payrollto perform standby maintenance, or assign the heatingservices to a mechanical contractor, whose plumber employ-ees would perform the standby maintenance D & A wasunreceptive to any of the proposals, and as the meetingended Doe warned there would be trouble if Respondentdid not obtain jurisdiction over the disputed work.On January 20, pickets, including Doe and Castiglione,appeared at the project carrying placards reading "D &A, Inc provides unsafe, unmanned temporary heat." Thepicketing resulted in a work stoppage on the whole projectuntil it was enjoined by a United States District Courton February 6, 1970, pending resolution of the disputeby the Board.B Contentionsof theParties and ConclusionsThe General Counsel contends that Respondent has nolabor dispute with D & A, that D & A and all subcontractorson the project except Flamegas are neutral or secondaryemployees to the dispute, and that an object of Respondent'spicketing was to force or require D & A to cease doingbusiness with Flamegas In support of his position thatD & A is a secondary or neutral employer, the GeneralCounsel contends that the Company, having divested itselfof control of the disputed work by subcontracting it toFlamegas, the so-called "right of control" test as appliedby the Board and courts' clearly designates D & A asa secondary employer because, allegedly,itwaspowerlessto accede to Respondent's demands except by ceasing todo business with Flamegas Respondent takes the position,at it had a jurisdictional dispute with D & A and engagedin lawful primary picketing of that Company.The record is clear that in its discussions with D &A officials,Respondent insisted that it traditionally hadjurisdiction over the work it demanded 'Realistically viewed,however, the dispute was not of a jurisdictional natureinsofar as D & A was concerned 8 It is crucial to a jurisdlc-CitingLocal 636,United Association ofPlumbers(Mechanical Contrac-tors AssociationofDetroit, Inc),177 NLRB No 14, and otherauthorities'AlthoughRespondent asserted that the heating system was unsafewithout provision for standby maintenance,the claim was never provenItappearsmore likely that it was raised as a screen to bolster itspositionHowever,even assuming that there was a jurisdictional dispute involv-ingD & A,itiswell settled that the boycott provisions of Section8(b)(4)(B)and the jurisdictional provisions of 8(b)(4)(D) are not mutuallyexclusiveThe existence of a jurisdictional dispute does not precludea finding that conduct aimed at resolving the dispute by secondarymeans violates Section 8(b)(4)(B) SeeCarpenters Drsirut Council of KansasCut and Victnn,158 NLRB 1101, 1102 andV L R B v Local 282,Teanisters,344 F 2d 649, 651-652 (C A 2) LOCAL 98,PLUMBERS AND PIPEFITTERS585tional dispute that there be two groups of employees whoassert competing claims for the same work from a specificemployer. SeePenello vLocal 59, Sheet Metal Workers(E.1DuPont de Nemours & Company),195 F Supp 458,48 LRRM 2495 (D C Del ), and cases cited therein NoneofD & A employees ever did the disputed work, norwere they claiming it on jurisdictional or other groundsNor can Respondent claim that it was striving to perserveunitwork The touchstone in such situations is whetherthe demand for the work is addressed to the labor relationsof the employer (D & A)vis-a-visitsown employeesObviously, the unit work of D & A's employees was notbeing diminished or otherwise affected by D & A's subcon-tracting of the disputed work. If anything, it would appearthat Respondent was attempting to expand the unit workThe dispositive question herein is whether Respondent'saction against D & A was calculated to satisfy its objectiveelsewhere, e.g., its effect on FlamegasWere this the case,D & A would be a neutral bystander and Respondent'sconduct would, within the intent of Section 8(b)(4)(B),become secondary 10 Respondent's primary intent and objec-tivewas to have the standby maintenance work assignedto one of its members rather than to any other employee.That objective could readily be realized, as urged byRespondent, by having D & A terminate its subcontractwith Flamegas, and either subcontract the work to a contrac-tor employing Respondent's members or have D & Adirectly employ a plumber to do the work in question.Itsetabout to accomplish this by threatening D & Athat there would be "trouble" unless the dispute wereresolved in its favor Trades Council representatives werethen brought into the picture to support Respondent andthey, on their own behalf as well as in support of Respondentberated D & A for subcontracting to Flamegas, the onlyemployer on the job who did not employ members ofunions affiliated with the Trades Council" D & A wasalso advised that Respondent was requesting an executiveboard meeting of the Council for the purpose of applyingfor strike sanction against D & AWhen D & A refusedto be intimidated, Respondent obtained strike sanction andbegan picketing the project with signs that D & A wasproviding unsafe, unmanned temporary heat Respondent'sconduct induced and encouraged the employees of D &A, all subcontractors on the project other than Flamegas,and other persons working on the project who were engagedin commerce or in industries affecting commerce, to engagein strikes or refusals in the course of their employmentto use, or otherwise handle or work on goods, articles,materials, or commodities, or to perform services, andalso thereby coerced and restrained these employers," objectsthereof being to force or require D & A to cease doingbusiness with Flamegas, and to force or require all subcon-tractors on the project, other than Flamegas, to ceasedoing business with D & A allegedly because of the unsafecondition of the project. I, therefore, conclude that Respond-ent engaged in unfair labor practices within the meaningof Section 8(b)(4)(i) and (u)(B)N.L.R.B v. Denver BuildingTrades Council [Gould & Preisner],341 U.S. 675.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the operations descnbedin section 1, above, have a close, intimate, and substantialrelationship to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow thereofUpon the basis of the foregoing findings of fact andupon the entire record in the case, I make the following-CONCLUSIONS OF LAW1Respondent is a labor organization within the meaningof the Act.2TheEmployers,D & A and Flamegas, are engagedin commerce within the meaning of Section 2(6) and (7)of the Act, and are further engaged in an industry affectingcommerce within the meaning of Section 8(b)(4) of theAct3.By inducing and encouraging individuals employedby D & A and its subcontractors, other than Flamegas,to engage in strikes or refusals to perform services inthe course of their employment, and thereby restrainingand coercing these employers, where any object thereofin either case was to force or require D & A to ceasedoing business with Flamegas, and to force or requirethe subcontractors, other than Flamegas, to cease doingbusiness with D & A, Respondent has engaged in unfairlabor practices within the meaning of Section 8(b)(4)(i)and (ii)(B) of the Act4.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act°CfNationalWoodwork Manufacturers Association vNL R B.,386U S 612'°Nor need there be an actual dispute with Flamegas for the activityto fall within this category so long as Flamegas, or its employees, wasthe actual objective Respondent11 I find no merit in Respondent's contention that the General Counselfailed to establish that Trades Council representatives were acting inits behalf in their discussions with D & A Obviously, they were represent-ing the interest of Respondent and doing so in the presence of Respondent'sagents11SeeInternational Hod Carriers, Local 1140 (Gilmore ConstructionCo), 127 NLRB 541, 545, fn 6, enfd 285 F 2d 397 (C A 8)THE REMEDYHaving found that Respondent has violated Section8(b)(4)(i) and (n)(B) of the Act, I shall recommend thatit be ordered to cease and desist therefrom and take certainaffirmative action designed to effectuate the policies ofthe Act.On the basis of the foregoing findings of fact and conclu-sions of law, I hereby issue the following- 586DECISIONSOF NATIONALLABOR RELATIONS BOARDRECOMMENDED ORDER"Respondent Local 98, United Association of Journeymenand Apprentices of the Plumbing and Pipe Fitting Industryof the United States and Canada, AFL-CIO, its officers,agents, and representatives, shall-1.Cease and desist from engaging in, or inducing orencouragingemployees of Darin & Armstrong, Inc., itssubcontractors, other than Flamegas, or any other personengaged in commerce or an industry affecting commercewho is at work on the Highland Park, Michigan, construc-tionsite of Chrysler Corporation known as the ChryslerStyling and Product Planning Center, to engage in a strikeor a refusal in the course of their employment to use,manufacture, process, transport, or otherwise handle orwork on any goods, articles, materials, or commodities,or to perform any services, or threatening, coercing, orrestrainingany of the aforesaid persons where in eithercase an object thereof is to force or require Darin &Armstrong, Inc, to cease doing business with FlamegasDetroit Corporation, or to force or require the subcontrac-tors,other than Flamegas, or any other person engagedinwork on the aforesaid constructionsiteto cease doingbusinesswith Darin & Armstrong, Inc." In the event no exceptions are filed as provided by Section 102 46of theRules and Regulationsof the National LaborRelations Board,the findings,conclusions, recommendations,and Recommended Orderherein shall,as provided in Section 102 48 of the Rules and Regulations,be adopted by the Board and become its findings, conclusions, andorder, and all objections thereto shall be deemed waived for all purposes2 Take the following affirmative action which is designedto effectuate the policies of the Act(a)Post at its office and meeting halls copies of theattached notice marked "Appendix "14 Copies of said notice,on forms provided by the Regional Director for Region7,after being duly signed by Respondent's representative,shall be posted by it immediately upon receipt thereof,and bemaintainedby it for 60 consecutive days thereafter,in conspicuous places, including all places where noticesto employees are customarily posted. Reasonable steps shallbe taken by Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(b)Furnish said Regional Director with signed copiesof the aforesaid notice for posting by Darin & Armstrong,Inc., and Flamegas Detroit Corporation, if they be willing,atplaceswhere they customarily post notices to theiremployees.(c)Notify said Regional Director,inwriting,within20 days from the receipt of this Decision, what stepshave been taken to comply herewith 15" In the event that the Board's Order is enforced by a Judgementof a United States Court of Appeals, the words in the notice reading"Posted by Order of the National Labor Relations Board" shall bechanged to read "Posted Pursuant to a Judgement of the United StatesCourt of Appeals Enforcing an Order of the National Labor RelationsBoard "" In the event that this Recommended Order is adopted by theBoard, this provision shall be modified to read "Notify said RegionalDirector, in writing, within 10 days from the date of this Order, whatsteps Respondent has taken to comply herewith "